--------------------------------------------------------------------------------



 
Exhibit 10.1
 
FIRST AMENDMENT TO
SECOND AMENDED EMPLOYMENT AGREEMENT


               This First Amendment ("Amendment") is made and entered into
effective as of February 22, 2008 (the "Effective Date") to the Employment
Agreement referenced below by and between Sequiam Corporation and Subsidiaries.,
("Company" or "Employer"), and Nicholas VandenBrekel, an individual ("Employee")
(together the "Parties").
RECITALS


               WHEREAS, the Parties had entered into that certain Second Amended
Employment Agreement on February 1, 2008 (the "Original Agreement"); and


               WHEREAS, the Parties now want to amend the Original Agreement to
make such changes as are specifically covered herein and as specifically
identified in italics.


AGREEMENT


               NOW, THEREFORE, for good and valuable consideration, and in
consideration of the mutual covenants and conditions herein set forth, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:


        Section 1 is hereby deleted and revised to read in its entirety as
follows:


1.           Employment.  Sequiam hereby employs Employee and hereby affirms,
renews and extends the employment of Employee as the Chief Scientist of Sequiam
and Employee hereby affirms, renews and accepts such employment, for the “Term”
(as defined in Section 3 below), upon the terms and conditions set forth herein.
This Agreement constitutes an amendment and restatement of Sequiam Agreement in
its entirety, and as of the Effective Date hereof, the terms, conditions and
other provisions of this Agreement shall supersede all terms, conditions and
other provisions of the Sequiam Agreement.


Except as set forth in this Amendment, the Original Agreement shall remain in
full force and effect and references in the Original Agreement to "this
Agreement", "hereunder", "herein", "hereof", and words of like effect shall mean
the Original Agreement as so amended by this Amendment.


This Amendment may be executed in one or more counterparts and/or by facsimile,
each of which shall be deemed an original and all of which signed counterparts,
taken together, shall constitute one instrument.


IN WITNESS WHEREOF, the Parties have executed this Amendment as of the Effective
Date referenced above.


Employee
Sequiam Corporation
By: /s/ Nicholas VandenBrekel
By: /s/ Bob Aoki
Name: Nicholas VandenBrekel
Name:  Bob Aoki
 
Chairman Compensation Committee
     
Sequiam Biometrics, Inc.
 
By: /s/ Mark Mroczkowski
 
Name: Mark Mroczkowski
 
Secretary
     
Sequiam Biometrics (PTY) Ltd.
 
By: /s/ Mark Mroczkowski
 
Name: Mark Mroczkowski
 
Director
     
Sequiam East, Inc.
 
By: /s/ Mark Mroczkowski
 
Name: Mark Mroczkowski
 
Director
